 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Scenic Artists,Local 350 Brotherhood` ofPainters and Allied. Trades,AFL-CIOandCel-lomatic Productions.CorporationandNationalBroadcasting Company,Inc. (WMAQ-TV) andLocal 41,NationalAssociation of Broadcast.Employees and :Technicians,AFL-CIO andTheatrical Stage Employees Local No. 2, Inter-national Alliance of Theatrical Stage Employees;and Moving Picture Machine Operators of theUnited States and Canada.Cases 13-CD-313and 13-CD-31424 September. 1985DECISION AND DETERMINATION OFDISPUTE 'BY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSEN --The first charge, Case 13-CD-313, in this Sec-tion 10(K) proceeding was filed 6 April 1982 byCellomatic Productions Corporation (Cellomatic)alleging thatUnited Scenic Artists, Local 350,Brotherhood of Painters and Allied Trades, AFL-CIO (Artist Local 350) violated Section 8(b)(4)(D)of the National LaborRelationsAct by engagingin proscribed activity with an object of forcingCellomatic and National Broadcasting Company,Inc.,WMAQ-TV (NBC) to assign certain work toemployees it represents rather than to employeesrepresented by Local 41, National Association ofBroadcast Employees and Technicians, AFL-CIO(NABET Local 41) or Theatrical Stage EmployeesLocal No. 2, International Alliance of TheatricalStageEmployees and Moving Picture MachineOperators of the United States and Canada (StageEmployees Local 2). The second charge, Case 13-CD-314, was filed 5 April 1982 by NBC allegingthat Artist Local 350 violated Section 8(b)(4)(D) ofthe Act by engaging in proscribed activity with anobject of forcing theassignmentof certain work toemployees it represents rather than to employeesrepresented by NABET Local 41 orStage Em-ployees Local 2. The cases were consolidated 15April 1982. The hearings were held 10 May 1982;11 and 25 June 1982;18 and20 August 1982; 8, 9,and 23 November 1982; 13, 21, and 22 December1982; 3, 4, and 5 January 1983; and 1 and 2 March1983 beforeHearingOfficer Linda McCormick.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panelThe Board affirms the hearing officer'srulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.276 NLRB No. 331.JURISDICTIONNationalBroadcastingCompany,Inc. is a. broad-casting company which owns. and,operates .televi-sion stations:WMAQ-TV in Chicago; WNBC-TVinNew York; WRC-TV in Washington, D.C.;WKYC-TV in Cleveland; and KNBC-TV in LosAngeles. Additionally, it provides programming fornumerousaffiliates.NBC, a Delaware corporationwith an office located in Chicago,Illinois,does agross volumeof business in excessof $250,000 peryear and purchases and receives goods and materi-als in excessof $50,000 from points outside theState ofIllinois.CellomaticProductionsCorporation, ' aNewYork corporation with offices located in New YorkCity, New York; Burbank, California; and Chicago,Illinois,does a gross volume of businessin excessof $500,000 and both provides servicesin excess of$50,000 and purchases goods in excess of $50,000to and from points- outside the State of New York.We find that NBC and Cellomaticare engagedin commercewithin themeaning ofSection 2(6)and (7) of the Act and that- Artists Local 350,NABET Local 41, and Stage Employees Local 2are labor organizationswithin themeaning of Sec-tion 2(5) of the Act.H. THE DISPUTEA. Background and Facts of DisputeCellomatic, pursuant to contractual agreements,with NBC spanning 10 years, creates the graphicsfor use in NBC's news programs broadcast in- Chi-cago. For this purpose, Cellomatic employs 10 in-dividuals who work in offices located on the NBCpremises. NBC employs stagehands, engineers, andcameramen for its news operation.Prior to August 1981 the news graphics- wereprovided for broadcasts by use of a cellomatic ma-chine.The cellomatic machine, similar to a slideprojector, projects a 4-by-5 inch slide' onto a rear.screen. This screen image is photographed by a tel-evision camera located in front of the screen anddisplayed on live news broadcasts.The slides were produced by Cellomatic artistsand photographers represented by Artist Local350.Cellomatic stagehands represented -by StageEmployees Local 2 placed the slides on the ma-chine and projected them on the screen in order ofreceipt.The screen image was then televised bymeans of a video camera and electronic broadcastequipment operated by NABET Local 41 'engi-neers.The Cellomatic stagehands removed the'Also referredto as transparency or cell276 NLRB ' No. 33 PAINTERS LOCAL 350 (CELLOMATIC PRODUCTIONS)slides and returned them to the Cellomatic officesubsequent to the news broadcast.In August 1981 NBC completed construction ofan electronic graphics room designed to replacethe cellomatic projector with a more advancedsystem based on computer technology. Broadcastvideos could be stored on an electronic still storedevice (ESS). The station's capacity to producegraphicswas quantitatively and qualitatively in-creased by combining the "ESS with traditional..video and switching equipment.The newsroom contains the ESS, an OxberryAnimation Stand, a video camera, a Chyron FourCharacter Generator, a Grass Valley 1600 Switch-er,and other electronic devices for the creation,-storage, recall, and transmission of news graphics.The Chyron is used to add letters, numbers, bor-ders, or other characters to electronically createdgraphics, thereby readying them for recording andstorage. The Chyron, a memory computer, is oper-ated and maintained by NBC employees represent-ed by NABET Local 41 pursuant to the NBC-NABET agreement. 'TV monitors housed thereinare operated exclusively by NABET Local 41members. The Grass Valley Switcher, which elec-tronicallymixes various elements of an electronicgrapher and can be used to create colors and bor-ders to frame the graphics, is operated by NABETLocal 41 personnel. The ESS, which 'is used tostore graphics, is also operated by NABET Local41 employees.Also contained in the new electronics graphicsroom is the Oxberry Animation Stand, the sourceof the instant dispute. It consists of a table and sev-eral lights.The table is about 3 feet high with amovable glass surface (operated by cranks) underwhich artwork is placed. Beneath the table is alight source with alterable color.The lights are operated by NABET Local 41employees. The disputed work is the placement ofgraphics under the glass sheet and the operation ofthe cranks which is being performed by the Cello-matic artists represented by Artist Local 350..Lights on the sides of the Oxberry Stand providelighting for the video camera mounted atop thestand.NABET Local 41 employees operate boththe lights and the camera. The camera transfers thegraphics placed on the stand into the electronic,system and modifies it.Both Employers concluded, at the end of 1980,that the' new graphics operation would function atitsoptimum with the assignment of the broadcastengineers to operate the electronic equipment andthe artists to place artwork on the Oxberry Standand to operate its controls and lights. Therefore,NBC formally notified NABET Local 41 on 5 De=329cember 1980 that it planned to introduce an elec-tronic still store device for use in its graphics oper-ation associated with news programming. SeveralmeetingsbetweenNBC and NABET Local 41were held- relevant thereto, but no agreement wasreached'regarding the numbers of engineers to beassigned or regarding NABET Local,41's demandthata broadcast engineer, operate the Ox berryStand. NBC insisted that the placement. and manip-ulation of art on the Oxberry Stand be assigned toan artist.NABET Local 41 -agreed to operate thegraphics room according to NBC's proposal on anon-precedential basis for a period of time.Additionally, the NBC proposal necessitated thelayoff by Cellomatic of its stagehands as there wasno need for projector operators, given the newelectronic equipment.The graphics room initially functioned smoothlyand efficiently, according to the Employer's wit-nesses.However, the engineers staged a job actionwherein they seized control over the operation ofthe light switches and the color wheel on the Ox-berry Stand. NBC declined to reverse this actionbased on its view that' the operation was currentlyfunctioning on a non-precedential basis and thatproblems would be resolved subsequent to the ex-perimental period.Thereafter, Stage. Employees Local 2 filed twogrievances with NBC, on 20 August and 24 Sep-tember 1981, regarding the assignment of the dis-puted work. NABET Local 41 filed a grievancewith NBC protestingthe assignmentof-the ArtistsLocal 350 employee to work on the Oxberry Ani-mation Stand.ArtistsLocal 350 has a collective-bargainingagreement'withCellomatic effective 1October1980 to 31 March 1982 and from year to yearthereafter unless timely .modified or terminated.ArtistsLocal 350 also has a collective-bargainingagreementwith NBC effective 1' October 1979 to30 September 1982: ._The NBC agreement states in schedule II, sec-tionI. that the duties of the graphic artist areto design and complete art work as di-rected by the Company and may include but isnot limited to layout, lettering, illustrating,cartooning and animation,, maps, key-liningand paste-up, photo retouching, pan- downs,crawls, and live cards, the making of slidesand photo lab work with equipment now inuse or which may be purchased for the pur-pose of aiding the production of art work andslides, and repair and update art for air use andperform other such duties as heretofore per-formed by them for the Company. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Cellomaticagreementprovides in schedule A,section A-2:The duties 'of a Graphic Artist will be todesign and complete all art work for the Com-pany with all graphic materials for use inmedia such as, but not limited to, television,slides, print, film, outdoor advertising and dis-play, and to perform work such as layout, let-tering, illustrating, sketching location, sketch-ing, -negative opaquing, cartooning animation,touching and coloring, and operation of equip-ment and use of materials now in use, or whichmay be developed to aid in the production,repair and updating of art work such as airbrush, color key,' Varityper, photostat,- hot-press, silk-screen, and lucigraph, and the dutiesheretoforecustomarily -performed for theCompany.Stage Employees Local 2 has collective-bargain-ing agreementswith both Cellomatic and NBC, theformer running 1 April 1979 to 31 March 1982 re-newable year to year and the latter running from .1April 1979 to. 31 March 1981 renewable year toyear._The agreement with Cellomatic provides in sec-tion 1:This agreement covers the employment ofStagehands in all - areas where the EmployerutilizesCellomatic-or similar type front andrear projection equipment in the MidwesternUnitedStates.[I]n the event the Employer undertakes duringthe term of this Agreement the exploitation ofany other devices in substitution of the Cello-matic equipment or as an improvement there-on, the same shall' also be covered by this ,Agreement.The agreement with NBC provides in its, letterof understanding as of 1 April 1979:. . . employees represented by Local 2 shall'continue to operate front and rear screen pro-jection equipment such as Vizmo or similartype equipment in the Chicago studios, it being,the intent of the foregoing to confirm existingwork jurisdiction and not to alter current juris-dictional limitations.Section 13 of the agreement with NBC provides,inter alia, that stagehands "shall work . . . all tele-casts when . . . lighting equipment and lighting ef-fects are used, and such employees shall move, puttogether, place-and handle, operate andmaintain all. . . lighting equipment and lighting effects."NABET Local 41 has a master agreement withNBC2 running from 1979 to 1983 which provides,in article A-II, section A2.1, that Local 41 techni-cal employees employed in the engineering depart-ments "shall operate, maintain and . . . repair tech-nical equipment.foruse in broadcastand/or `on the air' playback." Section A2.2(a) pro-vides, inter alia, that NABET Local 41's jurisdic-tion includes "all' electronic video equipment . . .used either in connection with live broadcasting orin connection with electronic video recording. Itshall include all related electronic, mechanical, andoptical equipment used operationally for all record-ing, re-recording, processing, duplicating, editing,cutting, splicing and playback." The Master Agree-ment-further provides, in section A2.2(c)(ii):An individual creating, composing or produc-ing graphic or scenic displays or effects forstoragemay operate - any associated inputdevice or devices and operating controls (butnot setup or maintenance controls) directly re-lated to such creation, composition or produc-tion if. (1) the type of individual assigned pos-sesses unique talents or skills and such talentsor skills are directly related to the production,composition, or creation of the graphic orscenic display or effect and who has been "his-torically" responsible for such creation.Article A-IV provides, inter alia, that the techni-cal director is responsible for the production of atechnically acceptable television production and isin technical charge of the studio during production.It further provides that engineering employees shalltake instructions only from technical directors orprogram directors.-In March 1982, Artists Local 350, through lettersfrom its business representatives, threatened bothNBC and Cellomatic with drasticaction includinga strike if the disputed work was reassigned toStage Employees Local 2 or NABET Local 41.Oral threats to strike were also made by officials ofArtistsLocal 350 contemporaneous with the let--ters.B.Work in DisputeThe disputed work involves the physical,place-ment of artwork on the Oxberry Animation Standlocated in the graphics room atWMAQ-TV(NBC) in Chicago,the control of the keyboards lo-cated under the ADDA console,the providing ofinstructions and guidance to the graphics roombroadcast engineer as to the composition and pro-duction of the artwork,and the,notification of theENABET Local 41 has no contract with Cellomatic PAINTERS LOCAL 350 (CELLOMATIC PRODUCTIONS) _engineer when the artwork may be - recorded bythe camera.C. Contentions of the PartiesCellomatic and-NBC contend that the disputedwork should be awarded to employees representedby Artists Local 350, on the -grounds of both Em-ployers' preference; past practice; the provisions oftheapplicablecollective-bargainingagreements;relative skills; economy and efficiency of operation;and both area and industry practice.Artists Local 350 argues that the disputed workshould be awarded to employees it represents onthe basis of the preference of Cellomatic and NBC;the economy and efficiency of operation; relativeskills of its member-employees; the Employer's pastpractice;area andindustry practice; and its collec-tive-bargainingagreements.Stage Employees Local 2 urges that employees it-represents be awarded the disputed work on thebasis of its collective-bargainingagreement; the rel-ative, skills of its member-employees; and the ad-verse job impact to be suffered by stagehands3 ,ascontrasted with the other disputants._NABET. Local 41 contends that the disputedwork should be award to employees it representson the basis of its collective-bargaining agreement;past practice; economy and. efficiency of operation;and the skill of its member-employees..D. Applicability of the StatuteBefore the Board may proceed witha determina-tion of the dispute pursuant to Section 10(k) of theAct, itmust, be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties havenot agreed o' amethod for the voluntary adjustment of the dis-pute.--Stage Employees Local- 2 filed two grievanceswith NBC (on 20 August and 24 September 1981)regarding the disputed 'work.4NBC met withStage Employees Local 2, but the dispute couldnot be settled.EmployeesLocal 2 processed the grievance to the arbitrationstage.. -On 12 November 1981 NABET -Local 41 filed agrievancewith, NBC concerning the disputedwork. The parties met, but were unable to resolvetheir differences. Therefore, this grievance was ad-vanced to the arbitration stage.InDecember .1981,BusinessAgentElenaMarcheschi of Artists Local 350, aware of thepending grievances,met with NBC Director of8All willallegedly lose their jobs4 The placementof artworkand the operation of lights and mechanicalequipment associatedwith the OxberryAnimation-Stand331Personnel and Labor Relations Lionel Bolin fordiscussions,pertaining to Artists Local 350's interestin the disputed work which had been awarded toemployees it represented.',In spring 1982, subsequent to dates assigned forboth arbitrations,Marcheschi warned Bolin thather Union was associated. with a Union of 200,000members whose force would be utilized to protecther work and her members.On 17 March 1982 Marcheschi sent essentiallysimilar letters to NBC and Cellomatic stating, interalia:'Please be advised that if such plans to obtainby arbitration that which is outside of the ju-risdictionof the arbitration process are al-lowed to proceed, we are prepared to takedrastic action, including a 'strike, to- protectour interest.We are advising you to yield inno degree to the improper demands forwardedby NABET and IATSE.Bolin interpreted this as a serious threat to strikeand informed the hierarchy at NBC and one of itslabor attorneys.Douglas Abrams, president of Cellomatic,like-'wisewas concerned about the strike threat andspoke thereafterwithMarcheschi regarding thecontractual no-strike clause and his intent to re-place strikers,.In lateMarch and 2 April 1982, Marcheschiorally informed Bolin that Artists Local 350 wouldstrike to protect its work assignment. 'On 3 AprilBolinwas orally informed by Irving Meyers, attor-ney for Artists Local 350, that,he had advised theUnion to strike.In sum,. we find, based on the threats made byofficials of Artists Local 350, reasonable cause tobelieve that violations of Section, 8(b)(4)(D) haveoccurred.5With respect to an agreed-upon method for thevoluntary resolution of the dispute,there is no evi-dence in the record and no party otherwise con-tends that such a method, binding on all partiesexists for the voluntary resolution of this dispute.We therefore find . that the' dispute is properlybefore the Board for determination.65The fact that the Union which threatened-to strike is currently per-forming the disputed work will not prevent the Board from finding that,under thestatute,competing claims to disputed work,existStage Employ-ees-(Metromedia),260 NLRB 424 (1982)6Notwithstanding that the NABET Local 41 master agreement-con-tainsa resolution of jurisdictional dispute provision, this provision wasneither invoked by NABET Local 41 nor agreed to as a binding force bythe otherunion disputants.- 332DECISIONSOF NATIONALLABOR RELATIONS BOARDE..Merits,of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRBv.ElectricalWorkers IBEW 'Local 1212 (Columbia Broadcasting),364 U.S. 573(1961). TheBoard has held that its determination in'a jurisdictional dispute is an act of judgment basedon common sense and experience,reached by bal-ancing the factors involved in a particular case.MachinistLodge 1743 (J.A. Jones Construction),135NLRB- 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certifications and collective-bargainingagreementsNo party claims there are certifications applica-ble to the work- in dispute.Both collective-bargain-ing agreements-between ArtistsLocal350 and eachrespective'Employer provide-that the duties of,thegraphic artist are to design and complete all art-work.The NBC agreementstates that the dutiesmay be performed on "equipment now in use orwhich may be purchased for the purpose of aiding'the production of art work and slides." The Cello-matic agreement provides for the artists"operationof equipment and use of.,materials now in use orwhich may be developed to aid in the production,repair,and updating of art work."'The Stage Employees Local 2 agreements withCellomatic and NBC cover the operation of frontand rear screen projection equipment.Stage Em-ployees Local2 argues thatthe OxberryAnimation'Stand is coveredby the Cellomaticagreementunder "any other devices in substitutionof the Cel-lomatic equipment or . . . an improvement there-on"' provision.It further claims that its agreementwithNBC assigns all work -regarding lightingequipment and effects.-NABET Local41 .argues that its NBC masteragreement gives it jurisdiction over all technicalelectronic equipmentand nontechnical equipmentrelated to technical equipment.Both Employers contend that the Artists Local350 contract presents the best contractual basis forthe award.They allege that the Qxberry Anima-tion Stand is a piece of equipment used by theartist to perform his contract duties of designingand completing artwork.The basic difference be-tween the artists previous creation of cells and-hiscurrent endeavor is that the artist actually,performsartwork creation at theOxberryAnimation,Stand,instead of completing the graphic-in the Cellomaticoffice.The artist instructs the engineer to move thecamera until the appropriate artistic image is pro- -jected on the screen-from the artwork placed onthe bed of the Oxberry. Animation Stand. When theartist is satisfiedwith the image, he directs the en-gineer to store it on the ADDA equipment.We conclude that the collective-bargainingagreements do not favor an award of the contestedwork to any of the disputants because each agree-ment arguably covers the new graphics'room oper-ations.--2.Past practicePrior to August 1981, Cellomatic employed art-istsand photographers represented .,byArtistsLocal 350 who produced most of the graphic art-work for the. WMAQ-TV local news programs.The artists created a 4-by-5 inch cell; similar. to 35mm slides, which were projected onto a screen in atelevision studio by a Cellomatic brand rear screenprojector.Cellomatic hired and trained- severalstagehands to operate the equipment. NABETLocal 41 engineers operated the camera and.elec-tronic -equipment which broadcast the image dis-played by the stagehands. Subsequent to August1981, the Cellomatic process was replaced by amore complex, technologically advanced graphicsroom wherein graphics could be electronically cre-ated, stored, recalled, and transmitted.Because the new graphics room is unique, wefind that the factor of past practice does not favoran award of the disputed work to any of thegroups of employees.3.Area practiceAt WBBM-TV, the CBS station _in' Chicago,'the art stand and ' camera which create news graph-ics are located in a separate 'room from the elec-tronic still store equipment; this is dissimilar to thephysical, layout ofWMAQ-TV. However, theprocess of creating electronic graphics appears es-sentially similar to that at WMAQ-TV. NBC's wit-ness, testified that at CBS station WBBM Chicago,news graphics production involves themanipula-tion of artwork on the art stand by the graphicartistwho also controls the lights on the stand andfocuses the camera. The artist then contacts thetechnical employee, located in another area whichhouses the control panel(similartoWMAQ'sADDA), by a telephone and directs-the technicalemployee to store electronic stills.We find that area practice; -because of the rela-ed 'evidence, does not favor awarding the disputedwork to any of the employee groups.7WBBM-TV does notutilize anOxberryAnimation Stand , PAINTERSLOCAL'350 (CELLOMATIC PRODUCTIONS)4. Industry practiceThe NBC WMAQ-TV graphics room was mod-eled from other NBC facilities, specifically WRC-TV in Washington, D.C., and the local and net-work New, York operations. In the New Yorkgraphics rooms, the artists place their artwork onthe table under the camera, operate some of thelights, and give instructions to_ the engineer regard-ing the electronic completion and storage of theirartwork. Both the local and ' network New Yorkpractice are embodiedin an, agreement dated 20December 1978, signed by representatives of NBC,NABET, and IATSE. It states, in relevant part:(1) Sections 1-2:Both a graphic artist and a NABET employeemust be assigned to work in the graphics roomwhenever the ADDA Electronic Still StorageSystem is in use.(2) Sections 3(b) and (4):The NABET employee will operate the tech-nical equipment (e.g. camera, slide processorcontrol panel, mixer, character generator) andwill be responsible for. the lighting equipmentonly insofar as the lighting produces technical-ly acceptable pictures. The artist operates thelighting equipment in the graphics Rooms atall times and will be' responsible for the cre-ative use of the lights in 'connection with allwork done in the Rooms.(3) Section 2:The graphic artist may be assigned to theroom for the purpose of recall of previouslystored material for the purpose of evaluation,alterationand recomposition, updating, orrecreation. The artist may generate manual orautomatic sequences and recall them, providedthat such sequences are regenerated by theNABET-represented employee for air use.A similar agreement exists covering the Wash-ington, D.C. ESS Systems operations. It essentiallystates that both a NABET engineer and a graphicartistwill be assigned to the room whenever theelectronic still store device is used, with the excep-tion that the engineer need not be present when theartist is"recalling previously stored material forthe purpose of evaluation, alteration, recomposi-tion, updating or recreation from a remote terminallocated ina non-technical area." The artist neednot be present when engineers are "performingmaintenancefunctions,when material being en-tered into the ESS is not artwork (e.g., livecamera,videotape stop frame, slomo freeze frame,slides) and/or when previously recorded still/slide333material . . . is being remotely recalled for on theair use : . . (or) for programs other than news pro-grams."Based on the foregoing, industry practice, albeitlimited, favors awarding the disputed work to theemployees represented by Artists Local 350.5.Relative skillsThe process of creating artwork in the new so-phisticated electronic- graphics room differs signifi-cantly from the previous Cellomatic procedure.The new method involves more than the placementof a completed slide on equipment for broadcast.Electronic image production for broadcast essen-tially necessitates the actual creation of the productby the artist at the Oxberry equipment.According to the,Employers, the disputed workis best suited for the graphic artists because the cre-ation of graphics on the Oxberry equipment in-volves artistic judgment. The 'concept of artisticjudgment, although complex and even controver-sial,entailsevolution and transformation from theidea in the artist's mind to the actual finished prod-uct projected onto the TV screen. The placementof artwork and the operation of the keyboards arean integral part of the electronic production of art-work.-While the simplest graphics activity performed inthe new room involves storing an unaltered image,this occurs only infrequently. Rather, more com-monly, the graphics artist creates8 a complexgraphic, manually or electronically, at the Oxberrytable.The artist in the new graphics room actuallycreates and assembles graphic artwork at the Ox-berry Stand, as contrasted with the stagehandswho, as previous Cellomatic operators, operatedthe projector, corrected damaged cells, and execut-ed some visual effects;- or with the broadcast engi-neerswho exercise technical judgment about theelectronic quality of graphics for the purpose ofoptimal transmission of the artist's image/workproduct.Based on the evidence, we find that the graphicartists represented by Artists Local 350 possess thebest skills for the award of the disputed work.6.Economy and efficiency of operationSince the artists electronically create, alter, andrepair their product in the graphics room under thenew system, the artists are indispensable to theprocess.work is not awarded to the artists, the Employers8The artist also may modifyan existingstored image at the Oxberrytable 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill be compelled to hire an additional stagehandor engineer at great additional costEfficiencywould not be enhanced because the artist wouldstillbe called upon to direct the stagehand or engineerFurthermore, although NABET Local 41 contends that an engineer must always be presentwhen the graphics room is operational in anyevent, thereby negating the Employer's above costargument,the engineer is positioned at the electronic console 6 to 8 feet from the Oxberry Standand is occupied with job duties related to the electronic functioning of the consoleAccordingly, economy and efficiency would notappear to be served by either hiring an additionalstagehand to perform the disputed work or by assigning the work to an engineer whose expertise istechnical, not artisticTherefore, this factor favorsthe employees represented by Artists Local 3507Employer preferenceBoth Employers prefer theassignmentof the disputed work to graphic artists and are satisfied withthe current staffing arrangementsAccordingly, this factor favors awarding the disputedwork to the employees Artists Local 350representsConclusionsAfter considering all the relevant factorsweconclude that employees represented by ArtistsLocal 350 are entitled to perform the work in disputeWe reach this conclusion relying on industrypractice relative skills, economy and efficiency ofoperation,and both Employers preference Inmaking this determination, we are awarding thework to employees represented by Artists Local350, not to that Union or its members The determination is limited to the controversy that gaverise to the proceedingDETERMINATION OF DISPUTEThe NationalLaborRelations Board makes thefollowing Determination of DisputeEmployees represented by United ScemcArtists,Local 350, Brotherhood of Painters and AlliedTradesAFL-CIOare entitled to perform thephysical placement of artwork on theOxberry Ammatron Stand, the control of the keyboards locatedunder theADDAconsole, the providing of instructionsand guidance to the graphics roombroadcast engineer as to the composition and production of the artwork, and the notification of theengineer when the artwork may be recorded bythe camera in the graphics room atWMAQ-TV(NBC) in Chicago